Citation Nr: 1004212	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  08-13 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to a rating in excess of 10 percent for status 
post meniscectomy of the right knee with instability, to 
include restoration of a 20 percent rating.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

The Veteran served on active duty from December 1979 to 
December 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

The Board also notes that in a July 2009 statement, the 
Veteran's representative indicated that the Veteran was 
claiming entitlement to service connection for depression as 
secondary to service-connected disability.  The record before 
the Board does not show that the RO has responded to this 
claim.  Therefore, the claim is referred to the RO for 
appropriate action.


REMAND

The Veteran's substantive appeal, received in April 2008, 
requested a hearing before a Member of the Board at the RO.  
The Veteran was subsequently scheduled for a hearing before 
the RO's Decision Review Officer (DRO) in July 2009, but 
prior to the hearing he submitted a writing stating he was 
withdrawing his request for a DRO hearing and requesting a 
medical examination instead.  The requested medical 
examination was performed in September 2009.  

The Veteran's request for a hearing before the Board remains 
active.  Accordingly, this case is REMANDED to the RO via the 
Appeals Management Center in Washington, D.C., for the 
following action:

The RO should schedule the Veteran for a 
hearing before the Board at the RO in 
accordance with the docket number of the 
Veteran's appeal.  

No action is required of the Veteran until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).
  



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


